Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in AUSTRALIA on 1/29/2019. It is noted, however, that applicant has not filed a certified copy of the AU application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because
On pg. 4, first paragraph, “receptacle 16,” “lid 18,” and “a pair of frangible tabs 20 & 22” are recited to be in Fig. 1, 2, and 3, but “receptacle 16,” “lid 18,” and “a pair of frangible tabs 20 & 22” are not labeled in Fig. 1, 2, and 3;
On pg. 4, second paragraph, “a second loading bearing surface (see Figure 3)” should read “a second loading bearing surface 36 (see Figure 3)” for clarity;
On pg. 5, second paragraph, “container 10” and “lid 18” are not labeled in Figure 9 or 10.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
The objection to the drawings will not be held in abeyance.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
“first loading bearing surface” should read “first load bearing surface”;
“second loading bearing surface” should read “second load bearing surface”.  
Appropriate correction is required.

Claim Objections
Claims 9, 10, and 11 objected to because of the following informalities:
 "loading".  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a first locking formation (“means” generic place holder) which is adapted to interlock with a second locking formation provided on or in the other of the first or second flange when the lid is positioned on the receptacle to close off the mouth (functional language)” in claim 1. This Claim 1 contains a means generic placeholder plus function limitation because of the combination the “means” generic placeholder of “locking formation” and function of “adapted to interlock with a second locking formation provided on or in the other of the first or second flange when the lid is positioned on the receptacle to close off the mouth” without reciting sufficient structure to achieve the function in the claim. Note the specification discloses, “the first and second locking formations are configured to be snap-fit connectors. More optimally, the first locking formation is a male member which is adapted to mate and interlock with the second locking formation being a complementary female member so as to secure the lid to the receptacle when the lid is in a closed position. Most advantageously, the male member includes a substantially frustoconical protrusion” on page 2, paragraph three.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The term "substantially orthogonally" in claim 10 is a relative term which renders the claim indefinite.  The term "substantially orthogonally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "substantially orthogonally" is unclear how orthogonal the “vertical wall” needs to be when joining the “second loading bearing surface” and the “outwardly extending fringe” to meet the bounds of the claim since the specification is silent top define the term.
Claim 11 recites the limitation "the first loading bearing surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 10 do not recite any reference to “a first loading bearing surface,” and it is unclear the structure being referred to in the device. Claim 9 does refer to “a first loading bearing surface” on “upwardly projecting rim” of the “first flange.” For examination purposes, “a first loading bearing surface” will be construed to be the structure of “a first loading bearing surface” on “upwardly projecting rim” of the “first flange.”
Claim 12 recites the limitation "the upwardly projecting rim" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 10 do not recite any reference to “an upwardly projecting rim,” and it is unclear the structure being referred to in the device. Claim 9 does refer to “an upwardly projecting rim” on the “first flange.” For examination purposes, “the upwardly projecting” will be construed to be the structure of “an upwardly projecting rim” on the “first flange.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ROSENDER (CA 2558048).

    PNG
    media_image1.png
    559
    700
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    533
    401
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    350
    439
    media_image3.png
    Greyscale
Regarding Claim 1, ROSENDER teaches “A tamper evident produce container (Fig. 11 “container 60”; pg. 1 line 7-8, “improving the tamper evidence of plastic containers having a resealable lid or cover.”) comprising: two front corners (Fig. 9 annotated); a receptacle (Fig. 11 “61”) with a mouth (Fig. 9 annotated) circumscribed by a first flange (Fig. 11 “77”); a lid (Fig. 11 “62”) associated with the receptacle (Fig. 11 “61”) to close off the mouth (Fig. 9 annotated; pg. 7 line 13, “outside-fit lid 61 seals to a bottom tray 62”), the lid (Fig. 11 “62”) having a second flange (Fig. 11 “76”); and a pair of frangible 
    PNG
    media_image4.png
    884
    665
    media_image4.png
    Greyscale
tabs (Fig. 11 “67”), each frangible tab (Fig. 11 “67”) being joined to either one of the first (Fig. 11 “77”) or second flange (Fig. 11 “76”) at or in close proximity to one of the two front corners (Fig. 9 annotated) by an area or line of weakness (Fig. 11 “68”), wherein each frangible tab (Fig. 11 “67”) includes a first locking formation (Fig. 11 and 9 “70”) which is adapted to interlock (Fig. 9; pg. 7 lines 24-25, “A bottom tab 71 extends from bottom tray 62 and has a 25 female lock part 72 for lockingly receiving male lock part 70.”) with a second locking formation (Fig. 11 and 9 “72”) provided on or in the other of the first (Fig. 11 “77”) or second flange (Fig. 11 “76”) when the lid (Fig. 11 “62”) is positioned on the receptacle (Fig. 11 “61”) to 
    PNG
    media_image5.png
    559
    700
    media_image5.png
    Greyscale
close off the mouth (Fig. 9 annotated).” 


    PNG
    media_image6.png
    350
    767
    media_image6.png
    Greyscale
Regarding Claim 2, ROSENDER teaches “The tamper evident produce container (Fig. 11 “container 60”; pg. 1 line 7-8, “improving the tamper evidence of plastic containers having a resealable lid or cover.”) of claim 1, wherein the area or line of weakness (Fig. 11 “68”) includes a perforated or scored line (Fig. 11; pg. 4 lines 13-19).”

    PNG
    media_image7.png
    332
    733
    media_image7.png
    Greyscale
Regarding Claim 3, ROSENDER teaches “The tamper evident produce container (Fig. 11 “container 60”; pg. 1 line 7-8, “improving the tamper evidence of plastic containers having a resealable lid or cover.”) of claim 1, wherein each frangible tab (Fig. 11 “67”) is joined to the first flange (Fig. 11 “77”; (Fig. 11; pg. 7 lines 19-23).”


    PNG
    media_image6.png
    350
    767
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    332
    733
    media_image7.png
    Greyscale
Regarding Claim 4, ROSENDER teaches “The tamper evident produce container (Fig. 11 “container 60”; pg. 1 line 7-8, “improving the tamper evidence of plastic containers having a resealable lid or cover.”) of claim 2, wherein the area or line of weakness (Fig. 11 “68”) is where the first flange (Fig. 11 “77”; (Fig. 11; pg. 7 lines 19-23) joins the frangible tab (Fig. 11 “67” pg. 4 lines 13-19).”


    PNG
    media_image8.png
    253
    456
    media_image8.png
    Greyscale

    PNG
    media_image4.png
    884
    665
    media_image4.png
    Greyscale
Regarding Claim 5, ROSENDER teaches “The tamper evident produce container (Fig. 11 “container 60”; pg. 1 line 7-8, “improving the tamper evidence of plastic containers having a resealable lid or cover.”) of claim 2, wherein the area or line of weakness (Fig. 11 “68”) follows a path that begins at one edge (Fig. 11 edges are at placement of “73”) of the flange (Fig. 11 “77”), goes around the first locking formation (Fig. 11 and 9 “70”) and ends at another edge (Fig. 11 edges are at placement of “74”)  of the flange (Fig. 11 edges are at placement of “73” and “74;” pg. 7 last line finishes on top line of pg. 8, “cut-outs 73 and 74 providing lead-ins to perforation line 68.”and 7A-E).” 

Regarding Claim 6, ROSENDER teaches “The tamper evident produce container (Fig. 11 “container 60”; pg. 1 line 7-8, “improving the tamper evidence of plastic containers having a resealable lid or cover.”) of claim 1, wherein the first (Fig. 11 and 9 “70”) and second locking formations (Fig. 11 and 9 “72”) are configured to be snap-fit connectors (Fig. 9; pg. 4 lines 1-2, “the male and female locks are snapped together.”).”
Regarding Claim 7, ROSENDER teaches “The tamper evident produce container (Fig. 11 “container 60”; pg. 1 line 7-8, “improving the tamper evidence of plastic containers having a resealable lid or cover.”) of claim 1, wherein the first locking formation (Fig. 11 and 9 “70”) is a male member which is adapted to mate and interlock with the second locking formation (Fig. 11 and 9 “72”) being a complementary female member so as to secure the lid to the receptacle when the lid is in a closed position (Fig. 9; pg. 4 lines 1-6 and pg. 7 lines 19-23).”

    PNG
    media_image7.png
    332
    733
    media_image7.png
    Greyscale

    PNG
    media_image9.png
    347
    1390
    media_image9.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kidd et al. (US 20090134180), hereinafter Kidd, in view of ROSENDER (CA 2558048).


    PNG
    media_image10.png
    661
    443
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    580
    808
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    610
    892
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    781
    676
    media_image13.png
    Greyscale
Regarding Claim 1, Kidd teaches “A tamper evident produce container (Fig. 1 “container 100;” [0003], [0004], and [0005]) comprising: two front corners (Fig. 2 annotated [0027] “the central raised portion 120 may have first and second notches 124 and 126 (not shown, see FIG. 2) in the same comers as extending latching portions 128a and 130a of locking mechanisms 128 and 130” ); a receptacle (Fig. 1 “lid 104”) with a mouth (Fig. 3 “mouth” annotated) circumscribed by a first flange (Fig. 1 “upper flange 122”); a lid (Fig. 1 “base 102”) associated with the receptacle (Fig. 1 “lid 104”) to close off the mouth (Fig. 3 “mouth” annotated), the lid (Fig. 1 “base 102”) having a second flange (Fig. 1 “lower flange 118”);” and “includes a first locking formation (Fig. 1 “128a” and “130a”) which is adapted to interlock with a second locking formation (Fig. 1 “128b” and “130b”) provided on or in the other of the first (Fig. 1 “upper flange 122”) or second flange (Fig. 1 “lower flange 118”) when the lid (Fig. 1 “base 102”) is positioned on the receptacle (Fig. 1 “lid 104”) to close off the mouth (Fig. 3 “mouth” annotated)  (Fig. 1; [0027] “locking mechanisms 128, 130 (collectively 128a, 128b and 130a, 130b) by applying pressure to the extending latching portions 128a and 130a thereby engaging with circular openings 128b and 130b.”).” 


    PNG
    media_image4.png
    884
    665
    media_image4.png
    Greyscale
Kidd does not teach “and a pair of frangible tabs, each frangible tab being joined to either one of the first or second flange at or in close proximity to one of the two front corners by an area or line of weakness wherein each frangible tab.”

    PNG
    media_image3.png
    350
    439
    media_image3.png
    Greyscale
ROSENDER teaches “and a pair of frangible tabs (Fig. 11 “67”), each frangible tab (Fig. 11 “67”) being joined to either one of the first (Fig. 11 “77”) or second flange (Fig. 11 “76”) at or in close proximity to one of the two front corners (Fig. 9 annotated) by an area or line of weakness (Fig. 11 “68;” pg. 7 lines  21-23), wherein each frangible tab (Fig. 11 “67”).”

    PNG
    media_image7.png
    332
    733
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kidd to incorporate the teachings of ROSENDER to include “isolation section 67” being removable at “perforation line 68” of ROSENDER to the annotated front corners of “upper flange 122” containing the “locking mechanisms 128, 130” of Kidd for “a perforation line is disposed in the top and/or bottom portions (e.g., in a mating tab) between a locking mechanism and the main body of the tray to allow one-time tamper evidence when access is gained to the interior of the tray” (ROSENDER pg. 2 lines 6-8) and when “any force applied to open the container will partially or completely break one or more perforation lines, thus providing clear tamper evidence” (ROSENDER pg. 4 lines 4-6) for “consumer appeal of resealable plastic containers comes both from the high level of freshness maintained, the convenience of resealability, and the ability to visually inspect the contents without opening” (ROSENDER pg. 1 line 23-25).
Regarding Claim 2, Kidd teaches “The tamper evident produce container (Fig. 1 “container 100;” [0003], [0004], and [0005]) of claim 1.”

    PNG
    media_image4.png
    884
    665
    media_image4.png
    Greyscale
Kidd does not teach “wherein the area or line of weakness includes a perforated or scored line.”

    PNG
    media_image6.png
    350
    767
    media_image6.png
    Greyscale
ROSENDER teaches “wherein the area or line of weakness (Fig. 11 “68”) includes a perforated or scored line (Fig. 11; pg. 4 lines 13-19).” 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kidd to incorporate the teachings of ROSENDER to include “isolation section 67” being removable at “perforation line 68” from “77” of ROSENDER to the annotated front corners of “upper flange 122” containing the “locking mechanisms 128, 130” of Kidd for “a perforation line is disposed in the top and/or bottom portions (e.g., in a mating tab) between a locking mechanism and the main body of the tray to allow one-time tamper evidence when access is gained to the interior of the tray” (ROSENDER pg. 2 lines 6-8) and when “any force applied to open the container will partially or completely break one or more perforation lines, thus providing clear tamper evidence” (ROSENDER pg. 4 lines 4-6) for “consumer appeal of resealable plastic containers comes both from the high level of freshness maintained, the convenience of resealability, and the ability to visually inspect the contents without opening” (ROSENDER pg. 1 line 23-25).

Regarding Claim 3, Kidd teaches “The tamper evident produce container (Fig. 1 “container 100;” [0003], [0004], and [0005]) of claim 1.”

    PNG
    media_image4.png
    884
    665
    media_image4.png
    Greyscale
Kidd does not teach “wherein each frangible tab is joined to the first flange.”

    PNG
    media_image7.png
    332
    733
    media_image7.png
    Greyscale
ROSENDER teaches “wherein each frangible tab (Fig. 11 “67”) is joined to the first flange (Fig. 11 “77”; (Fig. 11; pg. 7 lines 19-23).” 




It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kidd to incorporate the teachings of ROSENDER to include “isolation section 67” being removable at “perforation line 68” from “77” of ROSENDER to the annotated front corners of “upper flange 122” containing the “locking mechanisms 128, 130” of Kidd for “a perforation line is disposed in the top and/or bottom portions (e.g., in a mating tab) between a locking mechanism and the main body of the tray to allow one-time tamper evidence when access is gained to the interior of the tray” (ROSENDER pg. 2 lines 6-8) and when “any force applied to open the container will partially or completely break one or more perforation lines, thus providing clear tamper evidence” (ROSENDER pg. 4 lines 4-6) for “consumer appeal of resealable plastic containers comes both from the high level of freshness maintained, the convenience of resealability, and the ability to visually inspect the contents without opening” (ROSENDER pg. 1 line 23-25).

Regarding Claim 4, Kidd teaches “The tamper evident produce container (Fig. 1 “container 100;” [0003], [0004], and [0005]) of claim 2.”

    PNG
    media_image14.png
    499
    374
    media_image14.png
    Greyscale
Kidd does not teach “wherein the area or line of weakness is where the first flange joins the frangible tab.”
ROSENDER teaches “wherein the area or line of weakness (Fig. 11 “68”) is where the first flange (Fig. 11 “77”; (Fig. 11; pg. 7 lines 19-23) joins the frangible tab (Fig. 11 “67” pg. 4 lines 13-19).” 


    PNG
    media_image7.png
    332
    733
    media_image7.png
    Greyscale

    PNG
    media_image6.png
    350
    767
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kidd to incorporate the teachings of ROSENDER to include  “isolation section 67” being removable at “perforation line 68” from “77” of ROSENDER to the annotated front corners of “upper flange 122” containing the “locking mechanisms 128, 130” of Kidd for “a perforation line is disposed in the top and/or bottom portions (e.g., in a mating tab) between a locking mechanism and the main body of the tray to allow one-time tamper evidence when access is gained to the interior of the tray” (ROSENDER pg. 2 lines 6-8) and when “any force applied to open the container will partially or completely break one or more perforation lines, thus providing clear tamper evidence” (ROSENDER pg. 4 lines 4-6) for “consumer appeal of resealable plastic containers comes both from the high level of freshness maintained, the convenience of resealability, and the ability to visually inspect the contents without opening” (ROSENDER pg. 1 line 23-25).

Regarding Claim 5, Kidd teaches “The tamper evident produce container (Fig. 1 “container 100;” [0003], [0004], and [0005]) of claim 2.”
Kidd does not teach “wherein the area or line of weakness follows a path that begins at one edge of the flange, goes around the first locking formation and ends at another edge of the flange.

    PNG
    media_image8.png
    253
    456
    media_image8.png
    Greyscale

    PNG
    media_image4.png
    884
    665
    media_image4.png
    Greyscale
ROSENDER teaches “wherein the area or line of weakness (Fig. 11 “68”) follows a path that begins at one edge (Fig. 11 edges are at placement of “73”) of the flange (Fig. 11 “77”), goes around the first locking formation (Fig. 11 and 9 “70”) and ends at another edge (Fig. 11 edges are at placement of “74”)  of the flange (Fig. 11 edges are at placement of “73” and “74;” pg. 7 last line finishes on top line of pg. 8, “cut-outs 73 and 74 providing lead-ins to perforation line 68.”and 7A-E).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kidd to incorporate the teachings of ROSENDER to include “isolation section 67” being removable at “perforation line 68” that ranges from edges “73” and “74” on “77” of ROSENDER to the annotated front corners of “upper flange 122” containing the “locking mechanisms 128, 130” of Kidd for “a perforation line is disposed in the top and/or bottom portions (e.g., in a mating tab) between a locking mechanism and the main body of the tray to allow one-time tamper evidence when access is gained to the interior of the tray” (ROSENDER pg. 2 lines 6-8) and when “any force applied to open the container will partially or completely break one or more perforation lines, thus providing clear tamper evidence” (ROSENDER pg. 4 lines 4-6) for “consumer appeal of resealable plastic containers comes both from the high level of freshness maintained, the convenience of resealability, and the ability to visually inspect the contents without opening” (ROSENDER pg. 1 line 23-25).

Regarding Claim 6, Kidd teaches “The tamper evident produce container (Fig. 1 “container 100;” [0003], [0004], and [0005]) of claim 1, wherein the first (Fig. 4 “128a”) and second locking formations (Fig. 4 “128b”) are 
    PNG
    media_image15.png
    440
    374
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    440
    299
    media_image16.png
    Greyscale
configured to be snap-fit connectors (Fig 1, 4, and 10 [0027] “locking mechanisms 128, 130 (collectively 128a, 128b and 130a, 130b) by applying pressure to the extending 
    PNG
    media_image10.png
    661
    443
    media_image10.png
    Greyscale
latching portions 128a and 130a thereby engaging with circular openings 128b and 130b.” and [0030] “When engaged, the extending latching portions 128a and 130a and circular openings 128b and 130b snap together thereby securely holding the lid 104 and base 102 of the container 100 together.”).”

Regarding Claim 7, Kidd teaches “The tamper evident produce container (Fig. 1 “container 100;” [0003], [0004], and [0005]) of claim 1, wherein the first locking formation (Fig. 4 “128a”) is a male member (Fig. 4 and 1 “extending latching portions 128a and 130a”) which is adapted to mate and interlock with the second locking formation (Fig. 4 “128b”) being a complementary female member (Fig. 4 and 1 “circular openings 128b and 130b”; [0030] “extending latching portions 128a and 130a (see numerical reference 528a of FIG. 5, numerical reference 628a of FIG. 6) which may be received by circular openings 128b and 130b”) so as to secure the lid (Fig. 1 “base 102”) to the receptacle (Fig. 1 “lid 104”) when the lid (Fig. 1 “base 102”) is in a closed position (Fig 1, 4, and 10 [0027] “locking mechanisms 128, 130 (collectively 128a, 128b and 130a, 130b) by applying pressure to the extending latching portions 128a and 130a thereby engaging with circular openings 128b and 130b.” and [0030] “extending latching portions 128a and 130a (see numerical reference 528a of FIG. 5, numerical reference 628a of FIG. 6) which may be received by circular openings 128b and 130b”).”

Regarding Claim 8, Kidd teaches “The tamper evident produce container (Fig. 1 “container 100;” [0003], [0004], and [0005]) of claim 7, wherein the male member (Fig. 4 and 1 “extending latching portions 128a and 130a”) includes a substantially frustoconical protrusion (Fig. 5 [0038] “On 
    PNG
    media_image17.png
    439
    385
    media_image17.png
    Greyscale
a container 500, an extending latching portion 528a includes a shank or lower portion 556 having a cylindrical-shaped configuration and a head or upper portion 558 having a substantially circular base 560 and a substantially cone-shaped pin 562 with a circular-shaped flat top 564.”).”


    PNG
    media_image18.png
    602
    404
    media_image18.png
    Greyscale
Claims 9-12  are rejected under 35 U.S.C. 103 as being unpatentable over Kidd et al. (US 20090134180), hereinafter Kidd, in view of ROSENDER (CA 2558048), and in further view of Lam (US 20200122918).
Regarding Claim 9, Kidd teaches “The tamper evident produce container (Fig. 1 “container 100;” [0003], [0004], and [0005]) of claim 1, wherein the first flange (Fig. 1 “upper flange 122”).” 

    PNG
    media_image19.png
    536
    425
    media_image19.png
    Greyscale
Kidd does not teach “wherein the first flange includes an upwardly projecting rim which provides a first loading bearing surface.”
Lam teaches “wherein the first flange (Fig. 4 “first flange 54”) includes an upwardly projecting rim (Fig. 4 “rim” annotated) which provides a first loading bearing surface (Fig. 4 “second bearing surface 44”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kidd in view of ROSENDER to incorporate the teachings of Lam to include the annotated “rim” and “second bearing surface 44” of “first flange 54” (Lam) to the “upper flange 122” of Kidd to “facilitate interlocking of the lid with the 
    PNG
    media_image10.png
    661
    443
    media_image10.png
    Greyscale
receptacle is quite rough rendering the produce containers susceptible to deformation” (Lam [0004]).

Regarding Claim 10, Kidd teaches “The tamper evident produce container (Fig. 1 “container 100;” [0003], [0004], and [0005]) of claim 1, wherein the second flange (Fig. 1 “lower flange 118”).”
Kidd does not teach “wherein the second flange includes a second loading bearing surface, and a vertical wall having one side substantially orthogonally and integrally joined to the second loading bearing surface and another side integrally joined to an outwardly extending fringe.” 

    PNG
    media_image20.png
    533
    251
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    442
    593
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    409
    459
    media_image22.png
    Greyscale
Lam teaches “wherein the second flange (Fig. 4 “second flange 78”) includes a second loading bearing surface (Fig. 4 and Fig. 4A “a first bearing surface 28”), and a vertical wall (Fig. 4 and Fig. 4A “a first outer wall portion 32”) having one side substantially orthogonally and integrally joined to the second loading bearing surface (Fig. 4 and Fig. 4A “a first bearing surface 28”) and another side integrally joined to an outwardly extending fringe (Fig. 4 and Fig. 4A “land 74”) and (Fig. 5 annotated).” 

    PNG
    media_image10.png
    661
    443
    media_image10.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kidd in view of ROSENDER to incorporate the teachings of Lam to include the horizontal elements of “a first bearing surface 28” and “land 74” connected by the vertical element of “a first outer wall portion 32” found on “second flange 78” of Lam to the “lower flange 118” of Kidd to “facilitate interlocking of the lid with the receptacle” (Lam [0002]) with a configuration for “a larger number of containers to be packed in the crate or the like in order to save space and costs” (Lam [0003]) and to have “produce containers have locking formations which enable interlocking of the lid with the receptacle upon closing of the lid” to overcome the shortcoming “that engagement between existing locking formations provided on the lid and the receptacle is quite rough rendering the produce containers susceptible to deformation” (Lam [0004]).

Regarding Claim 11, Kidd teaches “The tamper evident produce container (Fig. 1 “container 100;” [0003], [0004], and [0005]) of claim 10.”
Kidd does not teach “wherein the outwardly extending fringe is adapted to abut the first loading bearing surface when the lid is in a closed position.”

    PNG
    media_image20.png
    533
    251
    media_image20.png
    Greyscale
Lam teaches “wherein the outwardly extending fringe (Fig. 4 and 4A “land 74”) is adapted to abut the first loading bearing surface (Fig. 4 “second bearing surface 44”) when the lid (Fig. 2 “14”) is in a closed position (Fig. 4, 5, and 4A; [0034] “the second bearing surface 44 of the second outer wall portion 52 of the lid 12 bears against a land 74”).” 

    PNG
    media_image23.png
    477
    536
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    444
    483
    media_image24.png
    Greyscale







It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kidd in view of ROSENDER to incorporate the teachings of Lam to include the horizontal elements of “a second bearing surface 44 on the lid “14” and “land 74” bear against each other to close the container of Lam to the “lower flange 118” and “upper flange 122” to close “container 100” of Kidd to “facilitate interlocking of the lid with the receptacle” (Lam [0002]) with a configuration for “a larger number of containers to be packed in the crate or the like in order to save space and costs” (Lam [0003]) and to have “produce containers have locking formations which enable interlocking of the lid with the receptacle upon closing of the lid” to overcome the shortcoming “that engagement between existing locking formations provided on the lid and the receptacle is quite rough rendering the produce containers susceptible to deformation” (Lam [0004]).

Regarding Claim 12, Kidd teaches “The tamper evident produce container (Fig. 1 “container 100;” [0003], [0004], and [0005]) of claim 10.”

    PNG
    media_image20.png
    533
    251
    media_image20.png
    Greyscale
Kidd does not teach “wherein the outwardly extending fringe is spaced from the first flange by the upwardly projecting rim.”
Lam teaches “wherein the outwardly extending fringe (Fig. 5 annotated) is spaced from the first flange (Fig. 5 annotated) by the upwardly projecting rim (Fig. 5 annotated).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kidd in view of ROSENDER to incorporate the teachings of Lam to include constraint of the outwardly extending fringe (Fig. 5 annotated)  spaced from the first flange (Fig. 5 annotated) by the upwardly projecting rim (Fig. 5 annotated) of Lam to the to the “lower flange 118” and “upper flange 122” to close “container 100” of Kidd to “facilitate interlocking of the lid with the receptacle” (Lam [0002]) with a configuration for “a larger number of containers to be packed in the crate or the like in order to save space and costs” (Lam [0003]) and to have “produce containers have locking formations which enable interlocking of the lid with the receptacle upon closing of the lid” to overcome the shortcoming “that engagement between existing locking formations provided on the lid and the receptacle is quite rough rendering the produce containers susceptible to deformation” (Lam [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang teaches tamper evident container with perforation line detachment;
FOOs teaches re-closable package having a way to make it visible evidence of tampering;
Hanna et al. teaches container with flanges having a tear tab at a perforation line;
Liu teaches packaging with conical locking corners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736